DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Regarding rejections on claims 1 and 11, applicant argued that Sinha fails to teach generating a target map by applying a transformation matrix of an optimal reference image to a corresponding reference map of that optimal reference image.
	However, examiner respectfully disagrees.  First off, an image map is a graphic image that defines areas/regions in said graphic image.  Sinha’s atlas database comprises MRI images with corresponding MR parameter maps (paragraphs 0030-0033), which in other words reference atlas images are structured images (paragraphs 0024, images labeled with study/atlas identifiers).  Second off, Sinha does teach isolating/selecting atlas from the atlas database, which is considered as selecting optimal reference image as said selection/isolation in Sinha is based on similarity comparison between target patient image and reference images in the atlas database.  Third off, Sinha does teach a transformation matrix, such as a registration matrix that defines the spatial transformation required to equate the rotation, translation, and/or scaling between the target patient images and the customized atlas (paragraphs 0038-0039).  As the registration matrix being respect to both target patient image and customized atlas (comprised of both 
	Applicant’s ground of arguments appear be based on specific disclosure in Sinha.  Yet applicant’s arguments cannot exclude Sinha’s teaching from reading on current claim language.    Unless applicant has more specific meanings (needs to be clarified) on particular terms in argued limitations to be distinct or exclude from Sinha’s teaching, under the broadest and reasonable interpretation, Sinha teach said argued limitations. 
	Thus, rejections are proper and maintained.


Regarding rejections on claims 4 and 14, applicant argued that Sinha fails to teach that a background of the image is an area that does not belong to a labeled tissue region.
However, examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a background of the image is an area that does not belong to a labeled tissue region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Despite applicant’s intention, under the broadest and reasonable interpretation, “the background is an area in the target image that does not belong to one of the tissue regions indicated by the plurality of region labels” indicates that the background can be any area (labeled or not labeled) in the target image because the “one of the tissue regions indicated by the plurality of region labels” can be any one labeled area other than the background.  So, as long as 
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (US2003/0228042).
To claim 1, Sinha teach a method for image-based region detection, comprising: 
computing a plurality of transformation matrices by performing image registration between a target image (target patient images) and each of a plurality of reference images (reference atlas images, e.g., paragraph 0035), wherein each transformation matrix is a set of values for transforming one of the reference images into a coordinate system of the target image (paragraph 0038, registration subprocess 252 uses these algorithms to create a registration matrix that defines the spatial transformation required to equate the rotation, translation, and/or scaling between the target patient images and the customized atlas), wherein each reference image corresponds to a respective reference map (paragraph 0030, atlas database comprises reference images and respective parameter maps);

generating a target map for the target image by applying the transformation matrix of the optimal reference image (chosen atlas) to the corresponding reference map of the optimal reference image (paragraph 0038, performs the registration or alignment of the chosen atlas to the patient image data; paragraph 0039, uses the matrix outputted from the registration process 252 to identify the images from the target patient images containing the structure of interest as defined in the labeled customized atlas; paragraph 0040, output a structured imaging study containing both relevant patient images and comparison images from the reference atlas database, wherein structured data describing the patient subject of the imaging study, such as a structured data entry, text-based identification system is used to gather patient data submitted to the structure identifier to identify the region of specific interest, e.g., paragraphs 0024, 0036, which in other words the structured imaging study is a target map for the target patient image).

To claim 10, Sinha teach a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (as explained in response to claim 1 above).






To claims 2 and 12, Sinha teach claims 1 and 11.
Sinha teach further comprising: determining a similarity of each of the plurality of reference images based on the at least one similarity measure between the reference image and the target image, wherein the optimal reference image has the highest determined similarity among the plurality of reference images (paragraphs 0001, 0041).

To claims 3 and 13, Sinha teach claims 1 and 11.
Sinha teach wherein the target map includes a plurality of region labels, each region label indicating a respective tissue region shown in the target image (paragraphs 0013, 0024, 0035).

To claims 4 and 14, Sinha teach claims 3 and 13.
Sinha teach wherein each region label further indicates a plurality of intensities in the respective region, further comprising: 
determining a region intensity of each tissue region by summing the plurality of intensities indicated by the region label of each tissue region (paragraphs 0010-0011, 0026, 0035); 

modifying the target map based on the comparison (paragraphs 0010-0011, 0026, 0029).

To claims 5 and 15, Sinha teach claims 1 and 11.
Sinha teach further comprising: modifying the target map based on user feedback, wherein the user feedback is based on the target map and the target image (paragraphs 0010-0011, 0026, 0029-0035).

To claims 6 and 16, Sinha teach claims 1 and 11.
Sinha teach wherein each of the plurality of reference images is an image showing a portion of a respective first tissue captured at a first orientation, wherein the target image is an image of a second tissue captured at a second orientation, wherein the second orientation is approximately the same as the first orientation (paragraphs 0013, 0024, 0026, 0035).

To claims 7 and 17, Sinha teach claims 1 and 11.
Sinha teach wherein each transformation matrix includes a linear transformation model for each of rotation, translocation, scale, and shearing (paragraph 0038).

To claims 8 and 18, Sinha teach claims 1 and 11.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US2003/0228042) in view of Caprioli et al. (US2017/0220850).
To claims 9 and 19, Sinha teach claims 1 and 11.
But, Sinha do not expressly disclose wherein the at least one similarity measure includes at least one of: sum of squared difference, sum of absolute difference, and correlation ratio.
	Caprioli teach a system for automated interpretation of images, wherein the at least one similarity measure includes at least one of: sum of squared difference, sum of absolute difference, and correlation ratio (paragraphs 0072, 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Caprioli into the method of Sinha, in order to further similarity measure by design preference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 27, 2022